DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 11/23/21, are acknowledged.
	Claim 1 has been amended.
	Claims  are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4, 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of fragments, derivatives, variants, and biosimilars.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical 
The instant claims are directed to a method expanding TIL or a method of expanding TIL and treating cancer employing specific OX40 agonist or PD-L1 monoclonal antibodies, such as tavolixizumab, MOM 18455, nivolumab, etc., or any fragment, variant, derivative or biosimilar thereof.  The claims encompass methods employing a broad genus of structurally different agonists antibodies.  For example, the claims would encompass variants of a genus of different monoclonal antibodies, such as variants of tavoliximab, with any number of amino acid differences, including in the CDR sequences.  The claims would encompass a genus of fragments comprising a single domain of said antibodies, for example. The instant specification does not specifically disclose any specific variants, fragments, derivative, or biosimilar of the recited monoclonal antibody species or OX40 agonist fusion proteins.  The specification does not disclose a correlation between the structure of said antibodies or agonists and agonist or inhibitor function. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following 
In the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making variants, derivatives, fragments, or biosimilars with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed variants, derivatives, fragments, or biosimilars to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 11/23/21 have been fully considered, but they are not persuasive.
	Applicant argues that the specification discloses OX40L fusion proteins, as well as OX40 antibodies related to tavolixizumab, and describes biosimilar antibodies having at least 97% identity, including the sequences in Table 15, which is adequate to meet the written description requirement.
	The specification discloses sequences of several antibodies, as well as OX40L fusion proteins.  However, insufficient description is provided for the claimed variants, derivatives, and biosimilar thereof.  For example, the claims encompass derivatives, variants, or biosimilars of numerous specific antibodies including tavolixizumab, GSK3174998, MEDI6469, MOM-18455, nivolumab, pembriolizumab, durvalumab, and others, and no specific species are disclosed.  Applicants citation to the specification generic teaching of derivatives having at least 97% identity is not adequate, since no specific species are discloses, i.e. no residues are identified in each of the above . 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4, 27, 30, 34, 46, 48, 50, 56, 68-70, 93, 96, 112, and 114 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015/157636 (of record), and as evidenced by Ohshima et al., 1997.
WO2015/157636 teaches a method of adoptive cell therapy for treating a patient with cancer comprising culturing tumor fragments from a resected tumor of the patient in a culture medium containing IL-2 to expand TIL, and proving a second rapid expansion in a culture medium comprising anti-CD3, PBMC, IL-2, administering non-myeloablative chemotherapy to the patient and administering the expanded TIL to the patient (see page 9, in particular). WO2015/157636 teaches using OKT3 as the anti-CD3 in amounts of 30 ng/ml (see page 10, in particular). WO2015/157636 also teaches that generating optimal T cell responses requires co-stimulation which can be provided through ligation of OX40 (see page 23, in particular). WO2015/157636 teaches treating cancers such as melanoma (see page 25, in particular). WO2015/157636 teaches that the first culture is performed for 3 weeks (i.e. 21 days, see page 28, in particular). WO2015/157636 teaches performing the second culture period for 2 weeks (see page 29, in particular). . 
	Applicant’s arguments filed 11/23/21 have been fully considered, but they are not persuasive.
	Applicant argues that WO2015/157636 at best discloses generally providing co-stimulation via OX40, but there is nothing to suggest inclusion of OX40 as part of the second cell culture. 
As noted above, WO2015/157636 teaches adding PBMC to the second cell culture, and as evidenced by Ohshima et al., PBMC, express OX40L.  Thus, the added PBMCs, which express OX40L (i.e. an OX40 agonist) are added to the second culture in the method of WO2015/157636 and represent a “first OX40 agonist” that is added to the REP expansion step in the method of WO2015/157636.  

Claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 66-70, 93-94, 96, 112, 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al., 2013 (of record), in view of Qui et al., 2011, Adler et al., 2013 and Jin et al., 2012 (of record).
Chacon et al. teach a method of expanding TIL comprising resecting a melanoma tumor from a patient, obtaining a first population of TILs from the tumor and expanding the TIL in a culture medium comprising IL-2 for a time period of 4-5 weeks, KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   

	Qui et al. teach that combined CD134 (OX40) and CD137 (4-1BB) stimulation programs CD4 and CD8 T cells for enhanced cytotoxic differentiations (see page 3555, in particular).  See also Adler et al. which teaches that combined CD134 plus CD137 costimulation is advantageous since it programs a multi-pronged anti-tumor immune response, since it enhances both CD8 and CD4 effectors cells (see pages 4-5, in particular).  
	Jin et al. teach that TIL culture and rapid expansion can be performed in a variety of gas permeable containers, and that the initial culturing of the TIL prior to rapid expansion can be performed over approximately 2-4 week period.  Jin et al. also teach that “young TIL”, that are provided with a shorter culture time are advantageous since they are associated with improved in vivo persistence (see page 2, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both anti-OX40 and anti-4-1BB, as taught by Qui and Adler, in the rapid expansion TIL cultures of Chacon. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Qui and Jin et al. teach that combined OX40 plus 4-1BB costimulation provides enhanced cytotoxic activity in CD4 and CD8 T cells, and programs multi-pronged antitumor immune responses in both CD8 and CD4 T cells. Thus, it would have bene obvious to use anti-OX40 and anti-4-1BB in order to provide an enhanced T cell culture for administration to a patient to treat cancers such as melanoma.  Furthermore, said PBMC inherently also express OX40L and the rapid expansion cultures made obvious by the cited references would also comprise said OX40L as an additional OX40 agonist.
	Furthermore, optimizing the timeframe of the first culture to provide a time period of less than 21 days would be routine and well within the purview of the ordinary artisan, because the prior art teaches timeframes of approximately 2 weeks are suitable for initial expansion of TIL as taught by Jin et al.  Regarding the instant claims which are limited to a timeframe of 11 days or less, it is noted that a time period of 11 days is very In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant’s arguments filed 11/23/21 have been fully considered, but they are not persuasive.
	Applicant argues that Chacon teach adding anti-4-1BB to the REP, but this would result in exactly the opposite effect.  Applicant states that thus Chacon, at best, discloses adding anti-4-1BB to the cell culture during the REP, which would result in reduction in the effect or activity of 4-1BB.
Chacon teach that the anti-4-1BB is an agonist (see abstract, and page 4), and it would therefore clearly increase 4-1BB activity, not reduce its activity, as argued by Applicant.  Said 4-1BB antibody agonist represents a second TNFRSF agonist specifically encompassed by instantly claimed method (see claim 2, where the second TNFRSF agonist is a “4-1BB agonist”. 
Applicant further argues that Chacon fails to suggest including an OX40 agonist.
As noted above, Chacon et al. teach that including anti-OX40 agonist antibody alone in the REP cultures facilitated expansion of CD4+ TIL rather than CD8+ TIL.  Furthermore, said PBMC added in Chacon would also express OX40L and the rapid expansion cultures made obvious by the cited references would also comprise said OX40L as an additional OX40 agonist.

Additionally, as taught by Qui et al. Adler, combined CD134 (OX40) and CD137 (4-1BB) stimulation is advantageous since it programs a multi-pronged anti-tumor immune response, since it enhances both CD8 and CD4 effectors cells (see pages 4-5, in particular).  Therefore, it would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both anti-OX40 and anti-4-1BB, as taught by Qui and Adler, in the rapid expansion TIL cultures of Chacon. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Qui and Jin et al. teach that combined OX40 plus 4-1BB costimulation provides enhanced cytotoxic activity in CD4 and CD8 T cells, and programs multi-pronged antitumor immune responses in both CD8 and CD4 T cells. Thus, it would have bene obvious to use anti-OX40 and anti-4-1BB in order to provide an enhanced T cell culture for administration to a patient to treat cancers such as melanoma.  

Claims 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chacon et al., 2013 (of record), Qui et al., 2011, Adler et al., 2013 and Jin et al., 2012.
as applied to claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 66-70, 93-94, 96, 112, 114 above, and further in view of Houot et al., 2015. 
The combined teachings of Chacon, Qui, Adler, and Jin are discussed above.  
They do not teach PD-1 checkpoint inhibitors
 Houot et al. teach a strong rationale for the combined use of checkpoint blockade and adoptive T cell therapy since can provide superior outcomes than either agent alone (see page 1120, in particular).  Houot et al. teach checkpoint inhibitors include anti-PD-1 antibodies such as nivolumab (See Fig. 1, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Houot to the method made obvious by Chacon, Qui, Adler, and Jin.  One of ordinary skill in the art at the time the .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12, 21, 23-28, 30, 34, 46, 48, 50, 5662-63, 66-70, 92-94, 96, 112, 114, 116-117, 121122, 131-133 of copending Application No. 16/475,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘924 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with OKT-3 and IL-2 for 21 days or less and a second rapid expansion with IL-2, PBMC, OKT-3, and a TNFRSF agonist for 14 days or less, and administering the TIL.  The ‘924 application claims that the agonist is an OX40 agonist such as MOM 18455 added every two days at concentrations between 0.1 ug/ml to 100 ug/ml, as well as IL-2 and anti-CD3 at concentrations within the scope of the instant claims, using gas permeable containers, treating melanoma as the type of cancer, further administering a PD-1 inhibitor such as nivolumab, performing the first and second culture for 11 days or less, and administering non-myeloablative therapy prior to administration of TIL.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that the present claims recite a second culture medium comprising IL-2, OKT-3, PBMC, a second TNRFSF agonist, and optionally, the first TNFRST agonist.
The present claims do not cite an optional first TNFRSF agonist, as argued by Applicant, but rather recite that the second culture medium comprising IL-2, OKT-3, PBMC, a first TNRFSF agonist comprising an OX40 agonist, and optionally, a second TNFRSF agonist.  As noted above, the ‘924 application claims that the second medium comprises IL-2, PBMC, OKT-3, and OX40 agonist, which meets the limitation of the present claims. 

Claim 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65, 68-76, 82-98 of copending Application No. 17/050,552 (reference application), in view of Houot et al., 2015, Adler et al., 2013, Jin et al., 2012 and Chacon et al., 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘552 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 for 3-14 days and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells for 7-14 days, and administering the TIL.  The ‘552 application claims PBMCS as APCs, administering non-myeloablative therapy prior to administration of TIL, treating melanoma, including a 4-1BB agonist and/or OX40 agonist during the second expansion. Furthermore, the limitations of the other dependent claims would be obvious over the teachings of Houot, Adler, Jin and Chacon et al. for the same reasons set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant argues that the present claims are distinguished for the same reasons set forth above.
The claims stand rejected for the same reasons set forth above. 

Claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, and 114 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11083752,  10517894, 11026974, 11058758, 10130659, 10166257, 10272113, 10363273, 10398734, 10420799, 10463697, 10639330, 10646517, 10695372, 10894063, 10925900, 11007225, 11007226, 11013770, 11040070, 11052116, and 11052115, in view of Houot et al., 2015, Adler et al., 2013, Jin et al., 2012 and Chacon et al., 2013.
The issue patents all claim TIL for treating cancer, or methods of making TIL for a subject with cancer, wherein the TIL are produced by a process comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells. The patents claim 
Applicant argues that the present claims are distinguished for the same reasons set forth above.
The claims stand rejected for the same reasons set forth above. 

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644